EXHIBIT 10.3
OCCIDENTAL PETROLEUM CORPORATION
2005 LONG-TERM INCENTIVE PLAN
RETURN ON CAPITAL EMPLOYED INCENTIVE AWARD TERMS AND CONDITIONS
(Equity-based, Equity-settled Award)




Date of Grant:
 
July 22, 2013
     
Target Number of
Performance Shares:
 
See Morgan Stanley Benefit Access
“Stock-Based Awards/My Awards/Awarded”
     
Performance Period:
 
January 1, 2014 through December 31, 2016





The following Terms and Conditions (these “Terms and Conditions”) are set forth
as of the Date of Grant between OCCIDENTAL PETROLEUM CORPORATION, a Delaware
corporation (“Occidental” and, with its subsidiaries, the “Company”), and the
Eligible Employee receiving this award (the “Grantee”).


1.           Grant of Return on Capital Employed Incentive Award.  In accordance
with these Terms and Conditions and the Occidental Petroleum Corporation 2005
Long-Term Incentive Plan, as the same may be amended from time to time (the
“Plan”), Occidental grants to the Grantee as of the Date of Grant, the right to
receive in Shares up to 200% of the Target Number of Performance Shares. For the
purposes of these Terms and Conditions, “Performance Shares” means a bookkeeping
entry that records the equivalent of Shares awarded pursuant to Sections 4.2
and, to the extent applicable, 5.2 of the Plan that is payable upon the
achievement of the Performance Goal. Performance Shares are not Shares and have
no voting rights or, except as stated in Section 6, dividend rights.


2.           Restrictions on Transfer.  Neither these Terms and Conditions nor
any right to receive Shares or cash pursuant to these Terms and Conditions may
be transferred or assigned by the Grantee other than (i) to a beneficiary
designated on a form approved by the Company (if enforceable under local law),
by will or, if the Grantee dies without designating a beneficiary of a valid
will, by the laws of descent and distribution, or (ii) pursuant to a domestic
relations order, if applicable, (if approved or ratified by the Committee).


3.           Performance Goal.  The Performance Goal for the Performance Period
is based on the attainment of at least a minimum Return on Capital Employed, as
set forth on Exhibit 1.  Return on Capital Employed for the purposes of Exhibit
1 shall be the percentage obtained by dividing (i) the sum of annual net income
attributable to common stock for the Company, after adding back after-tax
interest expense, for each year in the Performance Period, as reported in the
Company’s Form 10-K by (ii) the average capital employed (long-term debt plus
stockholders’ equity) for each year in the Performance Period, as reported in
the Company’s Form 10-K.


4.           Vesting and Forfeiture of Return on Capital Employed Incentive
Award.  (a) If the Grantee fails to accept this award prior to the next record
date for the payment of dividends on Occidental Common Stock subsequent to the
Date of Grant, then, notwithstanding any other provision of this award, the
Grantee shall forfeit all rights under this award and this award will become
null and void.  For purposes of this section, acceptance of the award shall
occur on the date the Grantee accepts this Return on Capital Employed Incentive
Award through Morgan Stanley Benefit Access or any replacement on-line system
designated by the Company.




2013 ROCEI
1 of 11
 


 
 
 
 


(b) Except as provided in this paragraph and paragraph (e), the Grantee must
remain in the continuous employ of the Company through the last day of the
Performance Period to receive payment of this award.  The continuous employment
of the Grantee will not be deemed to have been interrupted by reason of the
transfer of the Grantee’s employment among the Company and its affiliates or an
approved leave of absence.  If, prior to the end of the Performance Period, the
Grantee dies, becomes permanently disabled while in the employ of the Company
and terminates employment as a result thereof, retires with the consent of the
Company less than twelve months after the Date of Grant, or terminates
employment for the convenience of the Company (each of the foregoing, a
“Forfeiture Event”), then the Target Number of Performance Shares upon which the
Grantee's award is based will be reduced on a pro rata basis based upon the
number of days remaining in the Performance Period following the date of the
Forfeiture Event. If the Grantee retires with the consent of the Company twelve
months or more after the Date of Grant but on or before the last day of the
Performance Period, then the Target Number of Performance Shares will not be
reduced.   If the Grantee terminates employment voluntarily or is terminated for
cause before the end of the Performance Period, then these Terms and Conditions
will terminate automatically on the date of the Grantee’s termination and the
Grantee shall forfeit the right to receive any shares or cash hereunder.


(c) The Grantee's right to receive payment in an amount not to exceed 200% of
the Target Number of Performance Shares, rounded up to the nearest whole share,
will be based on, and become nonforfeitable upon the Committee’s certification
of, the attainment of the Performance Goal.


(d) For the purposes of Section 4(c), if prior to the end of the Performance
Period, the Grantee transfers his employment among the Company and its
affiliates, the amount of the award attained by the Grantee shall be determined
by assessing the level of achievement of the Performance Goals, if any,
certified by the Committee for each entity which employed the Grantee during the
Performance Period and multiplying the Target Number of Performance Shares
attainable at such level by a fraction equal to the number of days in the
Performance Period that the Grantee worked for the entity divided by the total
number of days in the Performance Period.  If employees of the entity to which
the Grantee transfers did not receive substantially similar Return on Asset
Incentive Awards, then the amount of the award attained by the Grantee shall be
determined as if the Grantee had not transferred but had remained with Grantee’s
original employer.


(e) Notwithstanding Section 4(c), if a Change in Control event occurs prior to
the end of the Performance Period, the Target Number of Performance Shares will
convert into an equivalent number of shares of Restricted Stock, subject to the
transfer restrictions in Section 2 and the limitations in Section 22 through the
earlier of the date of the Grantee’s termination by the Company as a result of
the Change in Control event or the last day of the Performance Period.


(f) Notwithstanding any provision to the contrary, no payment shall be made with
respect to the Performance Shares that would cause the total payments made to
the Grantee to exceed the limits in the Golden Parachute Policy or not comply
with the Section 22 of these Terms and Conditions.


5.           Payment of Awards.  Up to and including 200% of the Target Number
of Performance Shares, as adjusted pursuant to Sections 4 and 6 of these Terms
and Conditions, will be settled in Shares only.  The Shares covered by these
Terms and Conditions or any prorated portion thereof shall be issued to the
Grantee as promptly as practicable after the Committee’s




2013 ROCEI
2 of 11
 


 
 
 
 


certification of the attainment of the Performance Goal or the Change in Control
event, as the case may be, but in any event no later than the 15th day of the
third month following the end of the first taxable year in which the award is no
longer subject to a substantial risk of forfeiture.


6.           Crediting and Payment of Dividend Equivalents.  With respect to the
number of Performance Shares listed above, the Grantee will be credited on the
books and records of Occidental with an amount (the “Dividend Equivalent”) equal
to the amount per share of any cash dividends declared by the Board on the
outstanding Shares as and when declared with a record date during the period
beginning on the Date of Grant and ending with respect to any portion of the
Performance Shares covered by these Terms and Conditions on the date on which
the Committee certifies the attainment of the Performance Goal or the Change in
Control event, as the case may be, or, if earlier, the date on which the Grantee
forfeits the right to receive such portion.  Occidental will pay in cash to the
Grantee an amount equal to the Dividend Equivalents credited to such Grantee,
adjusted, if appropriate, to reflect the same payment percentage that is used to
determine the payment of the Performance Shares following certification of the
attainment of the Performance Goal or the Change in Control event, as the case
may be, as promptly as may be practicable following such certification or Change
in Control event, but, in any event, no later than the 15th day of the third
month following the end of the first taxable year in which the award is no
longer subject to a substantial risk of forfeiture.


7.           Adjustments.  (a) The number of Performance Shares or kind of
shares of stock covered by these Terms and Conditions shall be adjusted as the
Committee determines pursuant to Section 7.2 of the Plan in order to prevent
dilution or expansion of the Grantee's rights under these Terms and Conditions
as a result of events such as stock dividends, stock splits or other changes in
the capital structure of Occidental, or any merger, consolidation, spin-off,
liquidation or other corporate transaction having a similar effect.  If any such
adjustment occurs, the Company will give the Grantee written notice of the
adjustment.


(b) The Committee may adjust the Performance Goal or other features of this
Grant as permitted by Section 5.2.3 of the Plan.


8.           No Employment Contract.  Nothing in these Terms and Conditions
confers upon the Grantee any right with respect to continued employment by the
Company, nor limits in any manner the right of the Company to terminate the
employment or adjust the compensation of the Grantee.  Unless otherwise agreed
in a writing signed by the Grantee and an authorized representative of the
Company, the Grantee’s employment with the Company is at will and may be
terminated at any time by the Grantee or the Company.


9.           Taxes and Withholding.  Regardless of any action the Company takes
with respect to any or all income tax (including U.S. federal, state and local
tax and non-U.S. tax), social insurance, payroll tax, payment on account or
other tax-related items related to the Grantee’s participation in the Plan and
legally applicable to the Grantee (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company.  The Grantee further acknowledges that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Return on Capital Employed Incentive
Award, including the grant or vesting of the Return on Capital Employed
Incentive Award; and (ii) does not commit to and is under no obligation to
structure the terms of the grant or any aspect of the Return on Capital Employed
Incentive Award to reduce or eliminate the Grantee’s liability for Tax-Related
Items or achieve any particular tax result.  Further, if the Grantee has become
subject to tax in more than one jurisdiction between the Date




2013 ROCEI
3 of 11
 


 
 
 
 


of Grant and the date of any relevant taxable event, the Grantee acknowledges
that the Company may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.


Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items.  In
this regard, the Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee (A) in connection with the
issuance of any Shares or any other consideration pursuant to this Return on
Capital Employed Incentive Award (other than the crediting and payment of
Dividend Equivalents), from any Shares or cash that are to be issued or paid to
the Grantee pursuant to these Terms and Conditions, in any combination as
determined by the Committee at the time of Certification, or (B) in connection
with the granting of Performance Shares or the crediting and payment of Dividend
Equivalents pursuant to this grant of Return on Capital Employed Incentive
Award, from the Grantee’s wages or other cash compensation (including Dividend
Equivalents).  The Grantee shall pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold as a result of Grantee’s
receipt of this Return on Capital Employed Incentive Award that cannot be
satisfied by the means previously described.


10.           Compliance with Law.  The Company will make reasonable efforts to
comply with all applicable federal, state and non-U.S. laws.  However, if it is
not feasible for the Company to comply with these laws with respect to the grant
or settlement of these awards, then the awards may be cancelled without any
compensation or additional benefits provided to Grantee as a result of the
cancellation.


11.           Relation to Other Benefits.  The benefits received by the Grantee
under these Terms and Conditions will not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company,
including the amount of any life insurance coverage available to any beneficiary
of the Grantee under any life insurance plan covering employees of the
Company.  Additionally, this Return on Capital Employed Incentive Award is not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculation of any severance, resignation, termination,
redundancy, end of service payments, bonuses or long-service awards.  The grant
of this Return on Capital Employed Incentive Award does not create any
contractual or other right to receive future grants of Return on Capital
Employed Incentive Awards or benefits in lieu of Return on Capital Employed
Incentive Awards, even if Grantee has a history of receiving Return on Capital
Employed Incentive Awards, or other cash or stock awards.


12.           Amendments.  The Plan may be modified, amended, suspended or
terminated by the Board at any time, as provided in the Plan.  Any amendment to
the Plan will be deemed to be an amendment to these Terms and Conditions to the
extent it is applicable to these Terms and Conditions; however, no amendment
will adversely affect the rights of the Grantee under these Terms and Conditions
without the Grantee's consent.


13.           Severability.  If one or more of the provisions of these Terms and
Conditions is invalidated for any reason by a court of competent jurisdiction,
the invalidated provisions shall be deemed to be separable from the other
provisions of these Terms and Conditions, and the remaining provisions of these
Terms and Conditions will continue to be valid and fully enforceable.




2013 ROCEI
4 of 11
 


 
 
 
 


14.           Entire Agreement; Relation to Plan; Interpretation.  Except as
specifically provided in this Section, these Terms and Conditions, the Exhibit
and the Attachments incorporated in these Terms and Conditions constitute the
entire agreement between the Company and the Grantee with respect to this Return
on Capital Employed Incentive Award.  These Terms and Conditions are subject to
the terms and conditions of the Plan.  In the event of any inconsistent
provisions between these Terms and Conditions and the Plan, the provisions of
the Plan control.  Capitalized terms used in these Terms and Conditions without
definition have the meanings assigned to them in the Plan.  References to
Sections, Exhibits and Attachments are to Sections of, and Exhibits and
Attachments incorporated in, these Terms and Conditions unless otherwise noted.


15.           Successors and Assigns.  Subject to Sections 2 and 4, the
provisions of these Terms and Conditions shall be for the benefit of, and be
binding upon, the successors, administrators, heirs, legal representatives and
assigns of the Grantee, and the successors and assigns of the Company.


16.           Governing Law.  The laws of the State of Delaware govern the
interpretation, performance, and enforcement of these Terms and Conditions.


17.           Privacy Rights.  By accepting this Return on Capital Employed
Incentive Award, the Grantee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in these Terms and Conditions by and among, as
applicable, the Company and its affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.  The Grantee understands that the Company holds, or may receive from any
agent designated by the Company, certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of this Return on Capital Employed Incentive Award or any other
entitlement to cash or shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan, including complying with applicable tax and
securities laws (“Data”).  Data may be transferred to any third parties
assisting in the implementation, administration and management of the
Plan.  These recipients may be located in the Grantee’s country or elsewhere,
and may have different data privacy laws and protections than the Grantee’s
country.  By accepting these Terms and Conditions, the Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes described above.  The Grantee may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting the Committee in
writing.  Refusing or withdrawing consent may affect the Grantee’s ability to
participate in the Plan.


18.           Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to this Return on Capital
Employed Incentive Award granted under the Plan or future awards that may be
granted under the Plan (if any) by electronic means or to request the Grantee’s
consent to participate in the Plan by electronic means.  The Grantee hereby
consents to receive such documents by electronic delivery and, if requested, to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.




2013 ROCEI
5 of 11
 


 
 
 
 


19.           Grantee’s Representations and Releases.  By accepting this Return
on Capital Employed Incentive Award, the Grantee acknowledges that the Grantee
has read these Terms and Conditions and understands that (i) the grant of this
Return on Capital Employed Incentive Award is made voluntarily by Occidental in
its discretion with no liability on the part of any of its direct or indirect
subsidiaries and that, if the Grantee is not an employee of Occidental, the
Grantee is not, and will not be considered, an employee of Occidental but the
Grantee is a third party (employee of a subsidiary) to whom this Return on
Capital Employed Incentive Award is granted; (ii) all decisions with respect to
future awards, if any, will be at the sole discretion of Occidental; (iii) the
Grantee’s participation in the Plan is voluntary; (iv) this Return on Capital
Employed Incentive Award is an extraordinary item that does not constitute a
regular and recurring item of base compensation; (v) the future value of any
shares issued pursuant to this Return on Capital Employed Incentive Award cannot
be predicted and Occidental does not assume liability in the event this Return
on Capital Employed Incentive Award has no value in the future; (vi) subject to
the terms of any tax equalization agreement between the Grantee and the entity
employing the Grantee, the Grantee will be solely responsible for the payment or
nonpayment of taxes imposed or threatened to be imposed by any authority of any
jurisdiction; and (vii) Occidental is not providing any tax, legal or financial
advice with respect to this Return on Capital Employed Incentive Award or the
Grantee’s participation in the Plan.


In consideration of the grant of this Return on Capital Employed Incentive
Award, no claim or entitlement to compensation or damages shall arise from
termination of this Return on Capital Employed Incentive Award or diminution in
value of this Return on Capital Employed Incentive Award or Shares issued
Pursuant to this Return on Capital Employed Incentive Award resulting from
termination of the Grantee’s employment by the Company (for any reason
whatsoever) and, to the extent permitted by law, the Grantee irrevocably
releases the Company from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting these Terms and Conditions, the Grantee shall be
deemed irrevocably to have waived his or her entitlement to pursue such claim.
 
By accepting this Return on Capital Employed Incentive Award, the Grantee
agrees, to the extent not contrary to applicable law, to the General Terms of
Employment set out on Attachment 1 and the Arbitration Provisions set out on
Attachment 2, which, in each case, are incorporated in these Terms and
Conditions by reference.


20.           Relation to Employment Agreement.  In the event of any
inconsistent provisions between these Terms and Conditions and any employment
agreement between the Grantee and the Company, the provisions of these Terms and
Conditions control except with respect to Attachment 2 Arbitration Provisions.


21.           Imposition of Other Requirements.  Occidental reserves the right
to impose other requirements on the Grantee’s participation in the Plan and on
the Return on Capital Employed Incentive Award, to the extent Occidental
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.




2013 ROCEI
6 of 11
 


 
 
 
 


22.           Compliance with Section 409A of the Code.  All amounts payable
under these Terms and Conditions are intended to comply with the “short term
deferral” exception from Section 409A of the U.S. Internal Revenue Code
(“Section 409A”) specified in Treas. Reg. § 1.409A-1(b)(4) (or any successor
provision) and shall be paid within the period necessary to qualify for such
exception. Notwithstanding the foregoing, to the extent that it is determined
that the Plan or this award is subject to Section 409A, these Terms and
Conditions shall be interpreted and administered in such a way as to comply with
the applicable provisions of Section 409A to the maximum extent possible.  In
addition, if this award is subject to Section 409A, then, (i) any payment made
to a Grantee who must be treated as a “specified employee” within the meaning of
Section 409A, that is made on account of the Grantee’s separation from service
(as defined for purposes of Section 409A) (other than by reason of death) will
be made at the time specified above in these Terms and Conditions or, if later,
on the date that is six (6) months and one (1) day following the date of the
Grantee’s separation from service; (ii) any payment on a Change in Control event
will be made only if the Change in Control also qualifies as a change of control
event within the meaning of Section 409A; and (ii) any determination by the
Committee not to accelerate the award on a Change in Control shall be made only
to the extent such determination is consistent with Section 409A. To the extent
that the Board determines that the Plan or this award is subject to Section 409A
and fails to comply with the requirements of Section 409A, the Board reserves
the right (without any obligation to do so) to amend or terminate the Plan
and/or amend, restructure, terminate or replace this award in order to cause
this award to either not be subject to Section 409A or to comply with the
applicable provisions of such section.




2013 ROCEI
7 of 11
 


 
 
 
 


EXHIBIT 1
2005 Long-Term Incentive Plan


2013 Occidental Petroleum Corporation
Return on Capital Employed Incentive Award
(Payment Percentage of Target Number of Performance Shares of Return on Capital
Employed Incentive Award that becomes Nonforfeitable
Based on Return on Capital Employed for the Three-Year Period Ending
December 31, 2016)


End of Period Return on Capital
Employed*
Payment Percentage**
   
18%
200%
   
15%
150%
   
12%
100%
   
9%
25%
   
Less than 9%
0%



*      Thresholds will be adjusted up or down by 2% if the three-year average
forward strip WTI prices as of December 31, 2013 are at least $10 greater or
less than, respectively, the three-year average forward strip WTI prices as of
June 30, 2013.


 Thresholds will be further adjusted up or down by 2% at the end of the
performance period if actual average WTI prices over the Performance Period are
at least $10 greater or less than, respectively, the three-year average forward
strip WTI prices as of December 31, 2013.


For purposes of the above adjustments, 3-year average forward strip WTI prices
shall be the monthly average futures contract prices, as of the relevant
dates,  for West Texas Intermediate Crude Oil, Cushing Delivery on the New York
Mercantile Exchange (NYMEX:CL) for the 36 months of the Performance
Period.  Actual WTI shall be the daily average closing price for West Texas
Intermediate Crude Oil, Cushing Delivery on the New York Mercantile Exchange
(NYMEX:CL) for all trading days during the Performance Period.  All prices shall
be as reported at www.bloomberg.com or other equivalent site.


**      Payment Percentages for Return on Capital Employed for other values
between the values in the table will be linearly interpolated between the values
in the table.




2013 ROCEI
8 of 11
 


 
 
 
 
 
Attachment 1
 
General Terms of Employment




 
A.           Except as otherwise required by law or legal process, the Grantee
will not publish or divulge to any person, firm, corporation or institution and
will not use to the detriment of Occidental, or any of its subsidiaries or other
affiliates, or any of their respective officers, directors, employees or
stockholders (collectively, “Occidental Parties”), at any time during or after
the Grantee’s employment by the Company, any trade secrets or confidential
information of any of them (whether generated by them or as a result of any of
their business relationships), including such information as described in
Occidental’s Code of Business Conduct and other corporate policies, without
first obtaining the written permission of an officer of the Company.
 
B.           At the time of leaving employment with the Company, the Grantee
will deliver to the Company, and not keep or deliver to anyone else, any and all
credit cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the Occidental Parties (whether
generated by them or as a result of their business relationships), including any
copies (whether in paper or electronic form), that the Grantee has in the
Grantee’s possession or control.
 
C.           The Grantee will, during the Grantee’s employment by the Company,
comply with the provisions of Occidental’s Code of Business Conduct.
 
D.           Except as otherwise required by the Grantee’s job or permitted by
law, the Grantee will not make statements about any Occidental Parties (1) to
the press, electronic media, to any part of the investment community, to the
public, or to any person connected with, employed by or having a relationship
with any of them without permission of an officer of the Company or (2) that are
derogatory, defamatory or negative.  Nothing herein, however, shall prevent
Grantee from making a good faith report or complaint to appropriate governmental
authorities.  To the fullest extent permitted by law, Grantee will not interfere
with or disrupt any of the Company’s operations or otherwise take actions
intended directly to harm any of the Occidental Parties.
 
E.           All inventions, developments, designs, improvements, discoveries
and ideas that the Grantee makes or conceives in the course of employment by the
Company, whether or not during regular working hours, relating to any design,
article of manufacture, machine, apparatus, process, method, composition of
matter, product or any improvement or component thereof, that are manufactured,
sold, leased, used or under development by, or pertain to the present or
possible future business of the Company shall be a work-for-hire and become and
remain the property of Occidental, its successors and assigns.
 
The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in substance that provisions in an employment agreement providing that
an employee shall assign or offer to assign rights in an invention to his or her
employer do not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, except for those inventions that
either (a) relate, at the time of conception or reduction to practice of the
invention, (1) to the business of the employer or (2) to the employer’s actual
or demonstrably anticipated research or development, or (b) result from any work
performed by the employee for the employer.




2013 ROCEI
9 of 11
 


 
 
 
 


F.           The foregoing General Terms of Employment are not intended to be an
exclusive list of the employment terms and conditions that apply to the
Grantee.  The Company, in its sole discretion, may at any time amend or
supplement the foregoing terms.  The Grantee’s breach of the foregoing General
Terms of Employment will entitle the Company to take appropriate disciplinary
action, including, without limitation, reduction of the Return on Capital
Employed Incentive Award granted pursuant to these Terms and Conditions and
termination of employment.




2013 ROCEI
10 of 11
 


 
 
 
 
 
Attachment 2
 
Arbitration Provisions




Any dispute arising out of or in any way related to the Grantee’s employment
with any of the Occidental Parties, or the termination of that employment, will
be decided exclusively by final and binding arbitration pursuant to any
procedures required by applicable law.  To the extent not inconsistent with
applicable law, any arbitration will be submitted to American Arbitration
Association (“AAA”) and subject to AAA Employment Arbitration Rules and
Mediation Procedures in effect at the time of filing of the demand for
arbitration.  Only the following claims are excluded from these Terms and
Conditions: (1) claims for workers’ compensation, unemployment compensation, or
state disability benefits, and claims based upon any pension or welfare benefit
plan the terms of which contain an arbitration or other non-judicial dispute
resolution procedure, (2) to the extent permitted by applicable law, claims for
provisional remedies to maintain the status quo pending the outcome of
arbitration, (3) claims based on employee compensation award agreements and
incentive plans and (4) claims which are not permitted by applicable law to be
subject to a binding pre-dispute arbitration agreement.


Any controversy regarding whether a particular dispute is subject to arbitration
under this Section shall be decided by the arbitrator.


To the extent required under applicable law, the Grantee’s responsibility for
payment of the neutral arbitrator’s fees and expenses shall be limited to an
amount equal to the filing fee that would be required for a state trial court
action and the Company shall pay all remaining fees and expenses of the
arbitrator.  Unless otherwise required under applicable law, the parties shall
each pay their pro rata share of the neutral arbitrator's expenses and
fees.  Any controversy regarding the payment of fees and expenses under this
arbitration provision shall be decided by the arbitrator.


The arbitrator may award any form of remedy or relief (including injunctive
relief) that would otherwise be available in court.  Any award pursuant to said
arbitration shall be accompanied by a written opinion of the arbitrator setting
forth the reason for the award.  The award rendered by the arbitrator shall be
conclusive and binding upon the parties hereto, and judgment upon the award may
be entered, and enforcement may be sought in, any court of competent
jurisdiction. To the extent not inconsistent with applicable laws, the
arbitrator will have the authority to hear and grant motions.




2013 ROCEI
11 of 11
 


